Exhibit 10.2

TAX MATTERS AGREEMENT

BETWEEN

UNIMIN CORPORATION,

SCR-SIBELCO NV,

AND

SIBELCO NORTH AMERICA, INC.

DATED AS OF MAY 31, 2018



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of May 31,
2018, by and among Unimin Corporation, a Delaware corporation (“Unimin”),
SCR-Sibelco NV, a Belgian public company (“Sibelco”), and Sibelco North America,
Inc., a Delaware corporation and a newly-formed, direct wholly-owned subsidiary
of Unimin (“HPQ Co”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Business Contribution Agreement.

RECITALS

WHEREAS, the Board of Directors of Unimin has determined that it would be
appropriate and desirable to completely separate the HPQ Business from Unimin;

WHEREAS, as of the date hereof, Unimin is the common parent of an affiliated
group of corporations within the meaning of Section 1504(a) of the Code that has
elected to file consolidated U.S. Federal income tax returns (“Unimin Affiliated
U.S. Tax Group”);

WHEREAS, Unimin is a wholly owned subsidiary of Sibelco;

WHEREAS, pursuant to the Business Contribution Agreement, Unimin and HPQ Co have
agreed to separate the HPQ Business from Unimin by means of the Contribution,
which will be followed by the Distribution;

WHEREAS, Unimin and HPQ Co intend that (i) the Contribution qualifies as a
reorganization under Section 368(a)(1)(D) of the Code pursuant to which no gain
or loss is recognized by Unimin or HPQ Co, including under Sections 357, 361 and
1032 of the Code and with each of Unimin and HPQ Co as a party to the
reorganization; (ii) the Distribution qualifies for non-recognition of gain or
loss, including under Sections 355 and 361 of the Code; and (iii) neither the
Contribution nor the Distribution will result in a FIRPTA Tax (collectively, the
“Tax-Free Status”);

WHEREAS, the HPQ Business was conducted directly by Unimin prior to the
Contribution;

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of liabilities for certain Taxes arising prior to, as a result of,
and subsequent to the Distribution, and to provide for and agree upon other
matters relating to Taxes;

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereby agree as follows:

1. Defined Terms.

1.1 General. For purposes of this Agreement (including the Recitals), the
following terms have the following meanings:

 

2



--------------------------------------------------------------------------------

“Adjustment Request” means any claim or request filed with any Tax Authority for
the adjustment, refund, or credit of Taxes, including (i) any adjustment
pursuant to an amended Tax Return and (ii) any claim for a refund or credit of
Taxes.

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise. The term Affiliate shall refer
to Affiliates of a person as determined at the relevant time for the
determination, provided that, for the period from and after the Distribution:
(i) no member of the Unimin Group shall be deemed an Affiliate of the HPQ Co
Group and no member of the HPQ Co Group shall be deemed an Affiliate of the
Unimin Group, (ii) Sibelco shall not be considered an Affiliate of either HPQ Co
or Unimin, and (iii) no Person shall be considered an affiliate of either HPQ Co
or Unimin based on any direct or indirect control by Sibelco, or of Sibelco.

“Agreement” has the meaning set forth in the Preamble.

“Alternative Cash Redemption” means any of the following: (i) the redemption of
certain shares of Unimin Capital Stock in exchange for a note or other evidence
of indebtedness; (ii) the repayment, satisfaction, or other discharge of a note
or other evidence of indebtedness issued in the redemption described in the
immediately-preceding clause (i); or (iii) the repayment, satisfaction, or other
discharge of a note or other evidence of indebtedness issued in exchange for
cash used to fund or otherwise effect the Cash Redemption.

“Assumed Liabilities” has the meaning set forth in the Business Contribution
Agreement.

“Business Contribution Agreement” means the Business Contribution Agreement by
and among Sibelco, Unimin and HPQ Co dated as of May 31, 2018.

“Business Day” has the meaning set forth in the Business Contribution Agreement.

“Cash Redemption” has the meaning set forth in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Contribution” means the transfer and contribution of the assets comprising the
HPQ Business by Unimin to HPQ Co solely in exchange for 100% of the issued and
outstanding HPQ Co Common Stock and the assumption by HPQ Co of liabilities
relating to such assets and the HPQ Business pursuant to the Business
Contribution Agreement.

“Controlling Party” has the meaning set forth in Section 10.2(f).

“Distribution” means the distribution by Unimin of all of the HPQ Co Common
Stock held by Unimin to Sibelco solely in exchange for 169,550 shares of Unimin
Common Stock held by Sibelco pursuant to the Redemption Agreement.

“Distribution Date” means the date on which the Distribution occurs.

 

3



--------------------------------------------------------------------------------

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

“Federal Other Tax” means any Tax (other than Federal Income Taxes) imposed by
the Code, and any interest, penalties, additions to tax, or additional amounts
in respect of the foregoing.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Section 355(d) and (e) of the Code.

“Filing Party” has the meaning set forth in Section 4.1.

“Final Determination” means the final resolution of liability for any Income Tax
or Other Tax for any Tax Period by or as a result of (i) a final and
unappealable decision, judgment, decree or other order of a court of competent
jurisdiction; (ii) a final settlement, compromise or other agreement with the
relevant Tax Authority, an agreement that constitutes a determination under
Section 1313(a)(4) of the Code, an agreement contained in an IRS Form 870-AD, a
closing agreement or accepted offer in compromise under Section 7121 or 7122 of
the Code, or a comparable agreement under State, local or foreign law; (iii) the
expiration of the applicable statute of limitations; or (iv) payment of such
Tax, if assessed by a Tax Authority, pursuant to an agreement in writing by, as
relevant, Sibelco, Unimin and HPQ Co (or any of their Affiliates) to accept such
assessment.

“FIRPTA Tax” means any Tax imposed on Unimin under Sections 897, 1441, 1442, or
1445 of the Code, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, that is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Foreign Other Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession (other than any Foreign Income Taxes), and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

“Foreign Tax” means any Foreign Income Tax and/or Foreign Other Tax.

“Governmental Authority” has the meaning set forth in the Business Contribution
Agreement.

“Group” means the Unimin Group or the HPQ Co Group, or both, as the context
requires.

 

4



--------------------------------------------------------------------------------

“HPQ Business” means the global high purity quartz mining and production
business of Unimin, which includes the production of co-products generated by
the high purity quartz mining and production including mica, feldspar and
hydrofluorosilicic acid.

“HPQ Co” has the meaning set forth in the Preamble.

“HPQ Co Active Trade or Business” means the active conduct (within the meaning
of Section 355(b)(2) of the Code and the Treasury Regulations thereunder) by HPQ
Co and its “separate affiliated group” (within the meaning of in
Section 355(b)(3)(B) of the Code) of the HPQ Business as conducted immediately
prior to the Spin-Off.

“HPQ Co Adjustment” means any proposed adjustment by a Tax Authority or claim
for refund or credit asserted in a Tax Contest to the extent that, under this
Agreement, HPQ Co would be exclusively liable for any resulting Tax or
exclusively entitled to receive any resulting Tax Benefit.

“HPQ Co Capital Stock” means all classes or series of stock of HPQ Co, including
(i) the HPQ Co Common Stock, (ii) all options, warrants and other rights to
acquire such stock and (iii) all instruments properly treated as stock in HPQ Co
for U.S. federal income tax purposes.

“HPQ Co Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax Attribute of any member of the HPQ Co Group which
may or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

“HPQ Co Common Stock” means the single class of authorized and outstanding
common stock of HPQ Co immediately after the Distribution.

“HPQ Co Federal Consolidated Income Tax Return” means any consolidated Tax
Return for Federal Income Taxes for the affiliated group (within the meaning of
Section 1504 of the Code) of which HPQ Co is the common parent.

“HPQ Co Foreign Combined Income Tax Return” means a consolidated, combined,
unitary or other similar Tax Return for Foreign Income Taxes or any Tax Return
for Foreign Income Taxes with respect to any profit and/or loss sharing group,
group payment or similar group or fiscal unity, in each case, that actually
includes, by election or otherwise, two or more members of the HPQ Co Group.

“HPQ Co Group” means HPQ Co and its Affiliates, if any, as determined
immediately after the Distribution and thereafter.

“HPQ Co Group Return” means any HPQ Co Federal Consolidated Income Tax Return,
HPQ Co Foreign Combined Income Tax Return, or HPQ Co State Combined Income Tax
Return.

“HPQ Co Percentage” means 23.63%.

“HPQ Co Separate Return” means any Return of HPQ Co or any member of the HPQ Co
Group that is not an HPQ Co Group Return.

 

5



--------------------------------------------------------------------------------

“HPQ Co State Combined Income Tax Return” means a consolidated, combined,
unitary or other similar Tax Return for State Income Taxes that actually
includes, by election or otherwise, two or more members of the HPQ Co Group.

“HPQ Co Tax Obligations” has the meaning set forth in Section 17.

“Income Tax” means any Federal Income Tax, State Income Tax and/or Foreign
Income Tax.

“IRS” means the United States Internal Revenue Service.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 11, 2017, by and among Sibelco, Unimin, Bison Merger Sub, Inc., a
Delaware corporation, Bison Merger Sub I, LLC, a Delaware limited liability
company and a direct wholly-owned subsidiary of Unimin, and Fairmount Santrol
Holdings Inc., a Delaware corporation.

“Non-Controlling Party” has the meaning set forth in Section 10.2(f).

“Non-Filing Party” has the meaning set forth in Section 4.5.

“Other Tax” means any Federal Other Tax, State Other Tax, and/or Foreign Other
Tax.

“Past Practices” has the meaning set forth in Section 4.2(a).

“Payment Date” means (i) with respect to any Tax Return for U.S. federal income
tax purposes, the due date for any required installment of estimated taxes
determined under Section 6655 of the Code, the due date (determined without
regard to extensions) for filing the Return determined under Section 6072 of the
Code, and the date the Return is filed; and (ii) with respect to any other Tax
Return, the corresponding dates determined under the applicable Tax Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

Pre-Distribution Period HPQ Business Taxes” means any Pre-Distribution Period
HPQ Income Taxes and any Pre-Distribution Period HPQ Other Taxes.

“Pre-Distribution Period HPQ Income Taxes” means the product of (i) any Income
Taxes of the Unimin Group (or an individual member thereof) for a
Pre-Distribution Period that are unpaid as of the Distribution (including such
Taxes payable after the Distribution pursuant to a Tax Contest, Final
Determination, settlement, judgment, or otherwise) times (ii) the HPQ Co
Percentage.

 

6



--------------------------------------------------------------------------------

“Pre-Distribution Period HPQ Other Taxes” means the following Other Taxes for a
Pre-Distribution Period that are unpaid as of the Distribution (including such
Taxes payable after the Distribution pursuant to a Tax Contest, Final
Determination, settlement, judgment, or otherwise): (i) property (real or
personal), other ad valorem, unclaimed property, escheat, excise, use or other
similar taxes based on or assessed with respect to any Transferred Asset or
Assumed Liability; (ii) severance, production, excise and other similar taxes
based on operations, including mining, production, severance or extraction, at
the Transferred Facilities; (iii) sales, valued added, goods and services and
other similar taxes related to any product or service derived from the
Transferred Facilities; and (iv) taxes imposed under Subtitle C of the Code and
any similar employment, unemployment, withholding, social security, disability
or payroll taxes imposed under applicable state, local, or non-U.S. Tax Law with
respect to the Transferred Employees.

“Prime Rate” means the base rate on corporate loans charged by JPMorgan Chase
Bank, N.A. from time to time, compounded daily on the basis of a year of 365 or
366 (as applicable) days and actual days elapsed.

“Proceeding” has the meaning set forth in the Business Contribution Agreement.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7 to enter into
a transaction or series of transactions), whether such transaction is supported
by Sibelco, HPQ Co or Unimin, as applicable, management or shareholders, is a
hostile or unsolicited acquisition, or otherwise, as a result of which Unimin or
HPQ Co would merge or consolidate with any other Person or as a result of which
any Person or any group of related Persons would (directly or indirectly)
acquire, or have the right to acquire, from Unimin or HPQ Co and/or one or more
holders of outstanding shares of Unimin Capital Stock or HPQ Co Capital Stock,
as applicable and including through a stock offering or other issuance, a number
of shares of Unimin Capital Stock or HPQ Co Capital Stock that would, when
combined with any other changes in ownership of Unimin Capital Stock or HPQ Co
Capital Stock pertinent for purposes of Section 355(e) of the Code, equal or
exceed the Fifty-Percent or Greater Interest in relation to (A) the value of all
outstanding shares of Unimin Capital Stock or HPQ Co Capital Stock as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (B) the total combined voting power
of all outstanding shares of Unimin Capital Stock or HPQ Co Capital Stock as of
the date of such transaction, or in the case of a series of transactions, the
date of the last transaction of such series. Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (i) the adoption by Unimin or
HPQ Co of a shareholder rights plan that meets the requirements of Revenue
Ruling 90-11, (ii) issuances of stock by Unimin or HPQ Co that satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulation Section 1.355-7(d) or (iii) transfers of
stock on an established securities market that are described in Safe Harbor VII
of Treasury Regulation Section 1.355-7(d). For this purpose, any
recapitalization, repurchase or redemption

 

7



--------------------------------------------------------------------------------

of Unimin Common Stock or other Unimin Capital Stock or HPQ Co Common Stock or
other HPQ Capital Stock (as the case may be) and any amendment to the
certificate of incorporation (or other organizational documents) of Unimin or
HPQ Co (as the case may be) shall be treated as an indirect acquisition of such
stock by any shareholder to the extent such shareholder’s percentage interest,
in interests that are treated as outstanding equity in Unimin or HPQ Co (as the
case may be) for U.S. federal income tax purposes, increases by vote or value.
This definition and the application thereof are intended to monitor compliance
with Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Redemption Agreement” means the Redemption Agreement between Unimin and Sibelco
dated as of May 31, 2018.

“Remaining Business” means any business conducted by Unimin and its Affiliates
prior to the Distribution other than the HPQ Co Business, and all business
conducted by Unimin and its Affiliates after the Contribution.

“Representation Letters” means the representation letters delivered or
deliverable by Unimin and HPQ Co (and their officers) in connection with the
rendering by Tax Advisors of the Tax Opinion.

“Responsible Company” means, with respect to any Tax Return, the Company having
the primary responsibility for preparing and filing such Tax Return under this
Agreement.

“Restricted Actions” means, with respect to HPQ Co, the actions listed in
Sections 7.2(a), (b) and (c) and, with respect to Unimin, the actions listed in
Sections 7.3(a), (b) and (c).

“Ruling” means a private letter ruling issued by the IRS to Sibelco, Unimin, HPQ
Co, or any of their Affiliates to the effect that a transaction will not affect
the Tax-Free Status.

“Ruling Request” means any letter filed by Sibelco, Unimin, HPQ Co, or any of
their Affiliates with the IRS requesting a Ruling (including all attachments,
exhibits, and other materials submitted with such ruling request letter) and any
amendment or supplement to such ruling request letter.

“Separate Return” means an HPQ Co Separate Return or a Unimin Separate Return,
or both, as the context requires.

“Sibelco” has the meaning set forth in the Preamble.

“Sibelco Guaranty” means the guaranty of Sibelco set forth in Section 17.

“Spin-Off” means the Contribution and the Distribution.

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State which is based upon, measured by, or
calculated with respect to: (i) net income or profits or net receipts, however
denominated (including any capital

 

8



--------------------------------------------------------------------------------

gains, minimum Tax, or any Tax on items of Tax preference, but not including
sales, use, real or personal property, value added, escheat, excise (other than
excise taxes based on or measure by net income, receipts, or earnings), goods
and services, customs or transfer or similar Taxes) or (ii) multiple bases
(including franchise, doing business and occupation Taxes) if one or more bases
upon which such Tax may be based, measured by, or calculated with respect to, is
described in clause (i), together, in each case, with any interest, penalties,
additions to tax or additional amounts in respect of the foregoing.

“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State (other than any State Income Taxes),
including, for the avoidance of doubt, sales, use, real or personal property,
value added, escheat, excise, goods and services, customs, or transfer or
similar Taxes, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.

“State Tax” means any State Income Taxes and/or State Other Taxes.

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

“Supplemental Tax Opinion” means an opinion of a Tax Advisor regarding the
effect of a transaction, event, or other action on the Tax-Free Status. Any such
opinion shall assume that the Spin-Off would have qualified for Tax-Free Status,
if the transaction, event, or other action in question did not occur and may
assume the accuracy of, and may rely upon, customary assumptions,
representations and undertakings reasonably satisfactory to Sibelco, Unimin and
HPQ Co, contained in a certificate delivered by an officer of Sibelco, Unimin or
HPQ Co as the case may be.

“Tax” or “Taxes” means (i) any income, capital gain or loss, franchise, profits,
gross receipts, estimated, ad valorem, net worth, transfer, value added, sales,
use, real or personal property, payroll, withholding, employment, social
security, excise, stamp, registration, alternative, add-on minimum, unclaimed
property, escheat or other tax of whatever kind (including any fee, assessment
or other charges in the nature of or in lieu of any tax) payable to any Tax
Authority or other Governmental Authority and (ii) any interest, fines,
penalties or additions imposed with respect thereto.

“Tax Adjustment” means an adjustment of any item of income, gain, loss,
deduction, credit or other Tax Attribute.

“Tax Advisor” means an independent tax counsel or an accounting firm of
recognized national standing in the United States or other applicable
jurisdiction that imposes the Tax in respect of which advice is rendered or an
opinion is delivered, provided that, for the avoidance of doubt, if acceptable
to the Parties, the Tax Advisor for a matter can be the auditor of any of the
Parties.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, general
business credit or any other Tax Item that could reduce a Tax.

 

9



--------------------------------------------------------------------------------

“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax, and the agency (if any) charged with the administration,
assessment, or collection of such Tax for such Governmental Authority.

“Tax Benefit” means any refund, credit, or other reduction in Taxes.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

“Tax-Free Status” has the meaning set forth in the Recitals.

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” means the any law, statute, code, regulation, rule, ordinance, policy,
guideline, decision, decree, order, ruling or other requirement of any
Governmental Authority relating to any Tax.

“Tax Materials” means the Representation Letters and any other materials
delivered or deliverable by Sibelco, Unimin, HPQ Co or any other member of their
respective Group in connection with the rendering by a Tax Advisor of the Tax
Opinion.

“Tax Matters Dispute” has the meaning set forth in Section 14.1.

“Tax Opinion” means the opinion of Deloitte LLP deliverable to Unimin relating
to the Tax-Free Status of the Spin-Off.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Records” means any Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests, and any other books of account or records (whether
or not in written, electronic or other tangible or intangible forms and whether
or not stored on electronic or any other medium) required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

“Tax-Related Losses” means (i) all U.S. federal, state and local and foreign
Taxes imposed on Sibelco, Unimin, or HPQ Co, as applicable, pursuant to any
settlement, Final Determination, judgment or otherwise; (ii) all accounting,
legal and other professional fees, and court costs incurred by Sibelco, Unimin,
or HPQ Co in connection with such Taxes; and (iii) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by Unimin (or any Unimin Affiliate) or HPQ Co (or any HPQ Co Affiliate) in
respect of the liability of shareholders, whether paid to shareholders or to the
IRS or any other Tax Authority, in each case of clause (i), (ii), or (iii),
resulting from the failure of the Spin-Off to qualify (in whole or in part) for
Tax-Free Status.

 

10



--------------------------------------------------------------------------------

“Tax Return” or “Return” means any return or report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar return, report, statement, declaration, or document required to be filed
under the Code or other Tax Law, including any attachments, schedules, exhibits,
or other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

“Tax Return Objection Notice” has the meaning set forth in Section 4.5.

“Transfer Taxes” means all sales, use, transfer, recordation, documentary, stamp
or similar Other Taxes.

“Transferred Assets” has the meaning set forth in the Business Contribution
Agreement.

“Transferred Employees” has the meaning set forth in the Business Contribution
Agreement.

“Transferred Facilities” has the meaning set forth in the Business Contribution
Agreement.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“Unapproved Unimin Action” means any act or failure to act by Unimin or any
Unimin Affiliate that was undertaken, approved, or authorized without the
approval of a majority of the Unimin Non-Sibelco Directors.

“Unimin” shall have the meaning set forth in the first sentence of this
Agreement.

“Unimin Active Trade or Business” means the active conduct (within the meaning
of Section 355(b)(2) of the Code and the Treasury Regulations thereunder) by
Unimin and its “separate affiliated group” (within the meaning of
Section 355(b)(3)(B) of the Code) of the Remaining Business as conducted
immediately prior to the Spin-Off.

“Unimin Adjustment” means any proposed adjustment by a Tax Authority or claim
for refund or credit asserted in a Tax Contest to the extent that, under this
Agreement, Unimin would be exclusively liable for any resulting Tax or
exclusively entitled to receive any resulting Tax Benefit.

“Unimin Affiliated U.S. Tax Group” shall have the meaning set forth in the
Recitals.

“Unimin Capital Stock” means all classes or series of stock of Unimin, including
(i) the Unimin Common Stock, (ii) all options, warrants and other rights to
acquire such stock and (iii) all instruments properly treated as stock in Unimin
for U.S. federal income tax purposes.

“Unimin Common Stock” means the single class of common stock of Unimin
authorized and outstanding on the Distribution Date.

 

11



--------------------------------------------------------------------------------

“Unimin Federal Consolidated Income Tax Return” means any consolidated Tax
Return for Federal Income Taxes for the Unimin Affiliated U.S. Tax Group.

“Unimin Foreign Combined Income Tax Return” means a consolidated, combined,
unitary or other similar Tax Return for Foreign Income Taxes or any Tax Return
for Foreign Income Taxes with respect to any profit and/or loss sharing group,
group payment or similar group or fiscal unity, in each case, that actually
includes, by election or otherwise, two or more members of the Unimin Group.

“Unimin Group” means Unimin and its Affiliates, if any, excluding any entity
that is a member of the HPQ Co Group after the Distribution.

“Unimin Group Return” means any Unimin Federal Consolidated Income Tax Return,
Unimin Foreign Combined Income Tax Return, or Unimin State Combined Income Tax
Return.

“Unimin Listed Action” has the meaning set forth in Section 7.4(a).

“Unimin Non-Sibelco Director” means any member of the Board of Directors of
Unimin other than a Unimin Sibelco Director.

“Unimin Separate Return” means any Return of Unimin or any member of the Unimin
Group that is not a Unimin Group Return.

“Unimin Sibelco Director” means any member of the Unimin Board of Directors
chosen by Sibelco.

“Unimin State Combined Income Tax Return” means a consolidated, combined,
unitary or other similar Tax Return for State Income Taxes that actually
includes, by election or otherwise, two or more members of the Unimin Group.

(b) Interpretation. For purposes of this Agreement: (i) Unimin, Sibelco, and HPQ
Co are sometimes collectively referred to herein as the “Companies” or the
“Parties” and, as the context requires, individually referred to herein as the
“Company” or a “Party”; (ii) words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”; (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns; (iv) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (v) except as otherwise provided
(e.g., with respect to references to the Code), all references herein to a
“Section” or “Sections” shall be construed to refer to Sections of this
Agreement; (vi) the headings and captions for this Agreement are for convenience
of reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement; and (vii) if any period referred
to herein expires on a day which is not a Business Day, or any event or
condition is required by the terms of this Agreement to occur or be fulfilled
(including the making of any payment required hereunder) on a day which is not a
Business Day, such period shall expire on or such event or condition shall not
be required to occur or be fulfilled until, as the case may be, the next
succeeding Business Day.

 

12



--------------------------------------------------------------------------------

2. Allocation of and Indemnification for Tax Liabilities.

2.1 General Rule.

(a) Unimin Liability. Unimin shall be liable for, and shall indemnify and hold
harmless the HPQ Co Group from and against any and all liability for, Taxes that
are allocated to Unimin under this Section 2 (including any increase in such Tax
as a result of a Final Determination).

(b) HPQ Co Liability. HPQ Co shall be liable for, and shall indemnify and hold
harmless Unimin (or any Affiliate of Unimin, as applicable) from and against any
and all liability for, Taxes that are allocated to HPQ Co under this Section 2
(including any increase in such Tax as a result of a Final Determination).

2.2 Allocation of United States Federal Income Taxes and Federal Other Taxes.
Except as provided in Section 2.5, Federal Income Taxes and Federal Other Taxes
shall be allocated as follows:

(a) Allocation of Income Taxes Relating to Federal Consolidated Income Tax
Returns. Unimin shall be responsible for any and all Federal Income Taxes due
with respect to or required to be reported on any Unimin Federal Consolidated
Income Tax Return, except to the extent such Taxes are Pre-Distribution Period
HPQ Business Taxes. HPQ Co shall be responsible for any and all Federal Income
Taxes due with respect to or required to be reported on (i) any Unimin Federal
Consolidated Income Tax Return to the extent such Taxes are Pre-Distribution
Period HPQ Business Taxes and (ii) any HPQ Co Federal Consolidated Income Tax
Return.

(b) Allocation of Income Taxes Relating to Federal Separate Income Tax Returns.
Unimin shall be responsible for any and all Federal Income Taxes due with
respect to or required to be reported on any Unimin Separate Return, except to
the extent such Taxes are Pre-Distribution Period HPQ Business Taxes. HPQ Co
shall be responsible for any and all Federal Income Taxes due with respect to or
required to be reported on any (i) Unimin Separate Return to the extent such
Taxes are Pre-Distribution Period HPQ Business Taxes and (ii) HPQ Co Separate
Return.

(c) Allocation of Federal Other Taxes. With respect to any Federal Other Taxes
for any Pre-Distribution Period, Unimin shall be responsible for any and all
such Taxes, except to the extent such Taxes are Pre-Distribution Period HPQ
Business Taxes, and HPQ Co shall be responsible for any and all such Taxes to
the extent such Taxes are Pre-Distribution Period HPQ Business Taxes. With
respect to any Federal Other Taxes for any Post-Distribution Period, Unimin
shall be responsible for any and all such Taxes attributable to the Remaining
Business and HPQ Co shall be responsible for such Taxes attributable to the HPQ
Business.

2.3 Allocation of State Income and State Other Taxes. Except as provided in
Section 2.5, State Income Tax and State Other Tax shall be allocated as follows:

 

13



--------------------------------------------------------------------------------

(a) Allocation of State Income Taxes Relating to State Combined Income Tax
Returns. Unimin shall be responsible for any and all State Income Taxes due with
respect to or required to be reported on any Unimin State Combined Income Tax
Return, except to the extent such Taxes are Pre-Distribution Period HPQ Business
Taxes. HPQ Co shall be responsible for any and all State Income Taxes due with
respect to or required to be reported on (i) any Unimin State Combined Income
Tax Return to the extent such Taxes are Pre-Distribution Period HPQ Business
Taxes and (ii) any HPQ Co State Combined Income Tax Return.

(b) Allocation of State Income Taxes Relating to Separate Returns. Unimin shall
be responsible for any and all State Income Taxes due with respect to or
required to be reported on any Unimin Separate Return, except to the extent such
Taxes are Pre-Distribution Period HPQ Business Taxes. HPQ Co shall be
responsible for any and all State Income Taxes due with respect to or required
to be reported on any (i) Unimin Separate Return to the extent such Taxes are
Pre-Distribution Period HPQ Business Taxes and (ii) HPQ Co Separate Return.

(c) Allocation of State Other Taxes. With respect to any State Other Taxes for
any Pre-Distribution Period, Unimin shall be responsible for any and all such
Taxes, except to the extent such Taxes are Pre-Distribution Period HPQ Business
Taxes, and HPQ Co shall be responsible for any and all such Taxes to the extent
such Taxes are Pre-Distribution Period HPQ Business Taxes. With respect to any
State Other Taxes for any Post-Distribution Period, Unimin shall be responsible
for any and all such Taxes attributable to the Remaining Business and HPQ Co
shall be responsible for such Taxes attributable to the HPQ Business.

2.4 Allocation of Foreign Taxes. Except as provided in Section 2.5, Foreign
Income Tax and Foreign Other Tax shall be allocated as follows:

(a) Allocation of Foreign Income Taxes Relating to Foreign Combined Income Tax
Returns. Unimin shall be responsible for any and all Foreign Income Taxes due
with respect to or required to be reported on any Unimin Foreign Combined Income
Tax Return, except to the extent such Taxes are Pre-Distribution Period HPQ
Business Taxes. HPQ Co shall be responsible for any and all Foreign Income Taxes
due with respect to or required to be reported on (i) any Unimin Foreign
Combined Income Tax Return to the extent such Taxes are Pre-Distribution Period
HPQ Business Taxes and (ii) any HPQ Co Foreign Combined Income Tax Return.

(b) Allocation of Foreign Income Taxes Relating to Separate Returns. Unimin
shall be responsible for any and all Foreign Income Taxes due with respect to or
required to be reported on any Unimin Separate Return, except to the extent such
Taxes are Pre-Distribution Period HPQ Business Taxes. HPQ Co shall be
responsible for any and all Foreign Income Taxes due with respect to or required
to be reported on any (i) Unimin Separate Return to the extent such Taxes are
Pre-Distribution Period HPQ Business Taxes and (ii) HPQ Co Separate Return.

(c) Allocation of Foreign Other Taxes. With respect to any Foreign Other Taxes
for any Pre-Distribution Period, Unimin shall be responsible for any and all
such Taxes, except to the extent such Taxes are Pre-Distribution Period HPQ
Business Taxes, and HPQ Co shall be responsible for any and all such Taxes to
the extent such Taxes are Pre-Distribution Period HPQ Business Taxes. With
respect to any Foreign Other Taxes for any Post-Distribution Period, Unimin
shall be responsible for any and all such Taxes attributable to the Remaining
Business and HPQ Co shall be responsible for such Taxes attributable to the HPQ
Business.

 

14



--------------------------------------------------------------------------------

2.5 Certain Transaction Taxes.

(a) HPQ Co Liability. HPQ Co shall be liable for, and shall indemnify and hold
harmless Unimin (and its Affiliates) or Sibelco, as applicable, from and against
any and all liability for:

 

  (i) Any Tax resulting from a breach by HPQ Co of any covenant or
representation in this Agreement, the Business Contribution Agreement or the
Redemption Agreement; and

 

  (ii) Any Tax-Related Losses for which HPQ Co is responsible pursuant to
Section 7.4.

(b) Unimin Liability. Unimin shall be liable for, and shall indemnify and hold
harmless the HPQ Co Group or Sibelco, as applicable, from and against any and
all liability for:

 

  (i) Any Tax resulting from a breach by Unimin of any covenant or
representation in this Agreement, the Business Contribution Agreement or any the
Redemption Agreement; and

 

  (ii) Any Tax-Related Losses for which Unimin is responsible pursuant to
Section 7.4.

(c) Sibelco Liability. Sibelco shall be liable for, and shall indemnify and hold
harmless the HPQ Co Group or Unimin (and its Affiliates), as applicable, from
and against any and all liability for:

 

  (i) Any Tax resulting from a breach by Sibelco of any covenant or
representation in this Agreement, the Business Contribution Agreement or any the
Redemption Agreement;

 

  (ii) Any Tax-Related Losses for which Sibelco is responsible pursuant to
Section 7.4; and

 

  (iii) Any U.S. withholding tax for which Sibelco is responsible pursuant to
Section 7.5.

(d) Certain Transfer Taxes. The Parties agree that any and all Transfer Taxes
imposed in connection with the transfer of the HPQ Co Assets from Unimin to HPQ
Co pursuant to the Spin-Off shall be borne equally by Unimin and HPQ Co. Unimin
shall determine the manner in which any Transfer Taxes and any corresponding
transactions are reported for Tax purposes, including any position that no
Transfer Taxes are due and payable and, unless otherwise required pursuant to a
Final Determination, no member of the HPQ Co Group shall take any action that is
inconsistent with the manner in which such Transfer Taxes are reported. The
Parties shall reasonably cooperate to minimize Transfer Taxes. Unimin shall file
(or cause to be filed) all necessary documentation with respect to such Transfer
Taxes on a timely basis; provided that the HPQ Co Group shall cooperate with the
preparation of any such documentation and, to the extent required by applicable
Tax law, will timely file such documentation.

 

15



--------------------------------------------------------------------------------

3. Proration of Taxes for Straddle Periods. With respect to any Straddle Period,
Unimin and HPQ Co shall treat, and, if applicable, elect to treat the close of
the Distribution Date as the last day of the Tax Period. If no such election is
permitted, the Taxes for the Straddle Period shall be allocated to the
Pre-Distribution Period as follows: (i) in the case of real or personal property
taxes, taxes based on capital that are not Income Taxes, or a flat minimum
amount tax, the total amount of such Taxes multiplied by a fraction, the
numerator of which is the number of days in the Straddle Period through and
including the Distribution Date and the denominator of which is the total number
of days in such Straddle Period; and (ii) in the case of all other Taxes,
including Income Taxes, based upon an actual closing of the books methodology,
as determined in accordance with the relevant books and records; provided that,
if the Distribution Date is not on a date for which there is a closing of the
financial accounting records for HPQ Co, the closing of the books methodology
will be applied to ratably allocate Tax Items for the month which includes the
Distribution Date, except that any extraordinary Tax Items shall be allocated to
the Pre-Distribution and Post-Distribution Period on a closing of the books
basis (based on the principles of Treasury Regulation
Section 1.1502-76(b)(2)(ii)(C)).

4. Preparation and Filing of Tax Returns.

4.1 Responsibility for Preparation. Subject to the other provisions of this
Section 4, Tax Returns shall be prepared and filed when due (including
extensions) by the Person that is obligated to file such Tax Returns under the
Code or other applicable Tax Law (the “Filing Party”).

4.2 Preparation of Tax Returns.

(a) General Rule. Except as provided in Section 4.2(b), with respect to any Tax
Return for a Tax Period ending on or before the Distribution Date or any
Straddle Period, such Tax Return shall be prepared in accordance with past
practices, accounting methods, elections or conventions (“Past Practices”) used
with respect to the Tax Returns in question (unless there is no reasonable basis
for the use of such Past Practices or unless there is no adverse effect (current
or future) to Unimin), and to the extent any items are not covered by Past
Practices (or in the event that there is no reasonable basis for the use of such
Past Practices or there is no adverse effect (current or future) to Unimin), in
accordance with reasonable Tax accounting practices selected by Unimin. Except
as provided in Section 4.2(b), Unimin shall prepare any Tax Return for a Tax
Period that begins after the Distribution Date that it has the obligation or the
right to prepare and file, or cause to be prepared and filed, under Section 4.1
in accordance with reasonable Tax accounting practices selected by Unimin,
provided that HPQ Co and Unimin may mutually agree in writing within 90 days
after the Spin-Off to change one or more of the tax accounting methods or
practices related to HPQ Co or the HPQ Business.

(b) Reporting of Transactions. The Tax treatment reported on any Tax Return of
Sibelco, Unimin, HPQ Co or any of their respective Affiliates that relates to
the Spin Off shall be consistent with the treatment thereof in the Tax Opinion,
except as otherwise required by applicable law. To the extent there is a Tax
treatment relating to the Spin-Off that is not covered by the Tax Opinion, then
the Tax treatment shall be determined by the Responsible Company with respect to
such Tax Return and the other Companies shall be deemed to agree to such Tax
treatment unless (i) there is no reasonable basis for such Tax treatment,
(ii) such Tax treatment is

 

16



--------------------------------------------------------------------------------

inconsistent with the Tax treatment contemplated in the Tax Opinion, except as
otherwise required by applicable law, or (iii) more favorable Tax treatment is
available, as confirmed by an opinion of a Tax Advisor (which opinion and Tax
Advisor shall be reasonably acceptable to the Responsible Company). Any dispute
regarding such proper Tax treatment shall be referred for resolution pursuant to
Section 14, sufficiently in advance of the filing date of such Tax Return
(including extensions) to permit timely filing of the Tax Return; provided that,
if the Tax Advisor is not able to render a final decision prior to the due date
for filing the applicable Tax Return, such Tax Return shall be initially filed
as prepared by the Responsible Company, but reflecting all non-disputed comments
provided by the other Companies, and, as promptly as practicable after the Tax
Advisor finally resolves the dispute, such Tax Return shall be amended as
necessary to reflect the determination of the Tax Advisor.

4.3 HPQ Co Carrybacks and Claims for Refund. HPQ Co hereby agrees that, unless
Unimin consents in writing, (i) neither HPQ Co, nor any Affiliate of HPQ Co,
shall make or file any Adjustment Request with respect to any Unimin Group
Returns, and (ii) HPQ Co and its Affiliates shall make or file any available
elections to waive the right to claim any HPQ Co Carryback arising in a
Post-Distribution Period to any Pre-Distribution Period with respect to any
Unimin Group Returns, and neither HPQ Co, nor any Affiliate of HPQ Co, shall
make or file any affirmative election to claim any such HPQ Co Carryback;
provided, however, that HPQ Co and Unimin agree that any such Adjustment Request
shall be made with respect to any HPQ Co Carryback, upon the reasonable request
of HPQ Co, if such HPQ Co Carryback is necessary to prevent the loss of the Tax
Benefit of such HPQ Co Carryback and such Adjustment Request, based on Unimin’s
sole, reasonable determination, will cause no Tax detriment to the Unimin Group
or any member of the Unimin Group (unless HPQ Co agrees to reimburse Unimin for
the Tax detriment (including as a result of any disallowance in whole or in part
of the HPQ Co Carryback) at no net cost to Unimin). Any Adjustment Request which
Unimin consents to make under this Section 4.3 shall be prepared and filed by
Unimin or the applicable member of the Unimin Group, and HPQ Co shall be
responsible for any out-of-pocket expenses with respect to such request and
filing.

4.4 Basis of Transferred Assets and Apportionment of Other Tax Attributes. As
soon as reasonably practicable following the Distribution Date, Unimin shall
notify HPQ Co in writing of the adjusted Tax basis of the assets transferred to
HPQ Co in the Contribution and the portion, if any, of any earnings and profits,
overall foreign loss or other Tax Attribute from Pre-Distribution Periods,
including consolidated, combined or unitary Tax Attributes, which Unimin
determines shall be allocated or apportioned to HPQ Co under applicable Tax Law.
Unimin shall provide reasonable timely updates to HPQ Co of the adjusted Tax
basis of assets and the allocation of Tax Attributes as Unimin finalizes Tax
Returns for the Unimin Group and as adjustments, if any, are subsequently made
to such Tax Returns. HPQ Co and all members of the HPQ Co Group shall prepare
all Tax Returns in accordance with such written notice. As soon as practicable
after receipt of a written request from HPQ Co, Unimin shall provide copies of
any studies, reports, and workpapers supporting the adjusted Tax basis of the
transferred assets and other Tax Attributes allocable to HPQ Co. Any dispute
regarding the adjusted Tax basis and apportionment of any other Tax Attribute
shall be resolved pursuant to the provisions of Section 14. All Tax Returns
prepared by the Unimin Group and the HPQ Co Group shall be consistent with the
adjusted Tax basis and any allocation or apportionment as determined pursuant to
this Section 4.4.

 

17



--------------------------------------------------------------------------------

4.5 Review and Comment Rights. With respect to any Tax Return reflecting Taxes
for which both Unimin or any Affiliate of Unimin, on the one hand, and HPQ Co or
any Affiliate of HPQ Co, on the other, are responsible under Section 2, the
Filing Party shall provide the other party (the “Non-Filing Party”) with a draft
of each such Tax Return for the Non-Filing Party’s review and comment, in the
case of a Tax Return for Income Taxes, at least 30 days or, in the case of a Tax
Return for Other Taxes, at least 15 days (or, in the case of Tax Returns for
Other Taxes, such shorter period as circumstances may reasonably require) prior
to the due date for filing the applicable Tax Return (including extensions). The
Non-Filing Party shall have, in the case of a Tax Return for Income Taxes, ten
days or, in the case of a Tax Return for Other Taxes, five days (or, in the case
of Tax Returns for Other Taxes, such shorter period as circumstances may
reasonably require) from receipt of such draft Tax Return to submit in writing
any objection to such Tax Return, setting forth in reasonable detail the basis
for any such objection, provided that any such objections shall be limited only
to items that reasonably could be expected to result in an indemnity obligation
or right to a refund under this Agreement for the Non-Filing Party (a “Tax
Return Objection Notice”). If the Non-Filing Party does not timely submit a Tax
Return Objection Notice in accordance with the immediately preceding sentence,
then the Non-Filing Party shall be deemed to have agreed to the applicable Tax
Return as prepared by the Filing Party. If the Non-Filing Party timely submits a
Tax Return Objection Notice, then the Parties shall work together in good faith
to resolve the objections raised in such notice; provided that, if the Parties
are not able to resolve all objections raised in a Tax Return Objection Notice
prior to the due date for filing the applicable Tax Return (including
extensions), such Tax Return shall be filed as prepared by the Filing Party, but
reflecting all non-disputed comments provided by the Non-Filing Party, and, at
the Non-Filing Party’s election, the remaining disputed items shall be referred
for resolution pursuant to Section 14, in which case, after the Tax Advisor
finally resolves the dispute, such Tax Return shall be amended as necessary to
reflect the determination of the Tax Advisor.

5. Tax Payments.

5.1 Payment of Taxes with Respect to Any Group Return. Unimin shall pay to the
IRS or other applicable Tax Authority any Tax due with respect to any Unimin
Group Return and HPQ Co shall pay to the IRS or other applicable Tax Authority
any Tax due with respect to any HPQ Co Group Return; provided that any such
Taxes described in Section 5.3 shall be governed by Section 5.3; provided,
further, that Section 7.4(e) shall apply with respect to payments of Tax-Related
Losses, and Section 7.5 shall apply with respect to payments of any U.S.
withholding taxes imposed in respect of, or as a result of, the Cash Redemption.

5.2 Payment of Separate Company Taxes and Other Taxes. Each Company shall pay,
or shall cause to be paid, to the applicable Tax Authority when due all Taxes
owed by such Company or a member of such Company’s Group with respect to a
Separate Return of Income Taxes and with respect to Other Taxes, provided that
any such Taxes described in Section 5.3 shall be governed by Section 5.3;
provided, further, that Section 7.4(e) shall apply with respect to payments of
Tax-Related Losses, and Section 7.5 shall apply with respect to payments of any
U.S. withholding taxes imposed in respect of, or as a result of, the Cash
Redemption.

 

18



--------------------------------------------------------------------------------

5.3 Payment of Taxes With Respect to Joint Taxes. In the case of any Tax Return
reflecting Taxes for which both Unimin or any Affiliate of Unimin, on the one
hand, and HPQ Co or any Affiliate of HPQ Co, on the other, are responsible under
Section 2:

(a) Computation and Payment of Tax Due. At least five Business Days prior to any
Payment Date for any Tax Return, the Responsible Company shall compute the
amount of Taxes required to be paid to the applicable Tax Authority with respect
to such Tax Return on such Payment Date. The Responsible Company shall pay such
amount to such Tax Authority on or before such Payment Date (and provide notice
and proof of payment to the other Company).

(b) Computation and Payment of Liability With Respect To Tax Due. Within 30 days
following the earlier of (i) the due date (including extensions) for filing any
such Tax Return (excluding any Tax Return with respect to payment of estimated
Taxes or Taxes due with a request for extension of time to file) or (ii) the
date on which such Tax Return is filed, if Unimin is the Responsible Company,
then HPQ Co shall pay to Unimin the amount allocable to the HPQ Co Group under
the provisions of Section 2, and if HPQ Co is the Responsible Company, then
Unimin shall pay to HPQ Co the amount allocable to the Unimin Group under the
provisions of Section 2, in each case, plus interest computed at the Prime Rate
on the amount of the payment based on the number of days from the earlier of
(i) the due date of the Tax Return (including extensions) or (ii) the date on
which such Tax Return is filed, to the date of payment.

(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to the HPQ Co Group (or the Unimin Group)
in accordance with Section 2 and HPQ Co shall pay to Unimin any amount due
Unimin (or Unimin shall pay HPQ Co any amount due HPQ Co) within 30 days from
the later of (i) the date the additional Tax was paid by the Responsible Company
or (ii) the date of receipt of a written notice and demand from the Responsible
Company for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this Section 5.3(c)
shall include interest computed at the Prime Rate based on the number of days
from the date the additional Tax was paid by the Responsible Company to the date
of the payment under this Section 5.3(c).

5.4 Indemnification Payments. All indemnification payments under this Agreement
shall be made by Sibelco, Unimin, or HPQ Co, as applicable, directly to Sibelco,
Unimin, or HPQ Co, as applicable, and all such payments shall, to the extent
applicable, be treated by Sibelco, Unimin, HPQ Co and their respective
Affiliates in the manner set forth in Section 13; provided, however, that if the
Companies mutually agree with respect to any such indemnification payment, any
member of the Unimin Group, on the one hand, may make such indemnification
payment to any member of the HPQ Co Group, on the other hand, and vice versa.

 

19



--------------------------------------------------------------------------------

5.5 Recomputations. Notwithstanding anything to the contrary set forth in this
Agreement, if one Party makes a payment on account of Taxes to another Party
under this Agreement, including with respect to a Tax indemnified against, and
the amount of such payment, because of an amended Return, Tax Authority
adjustment, Final Determination, carryover of a Tax Item or otherwise, would be
increased or decreased if computed at a later date, at the written request of
either Party, the Parties shall recompute such payment at such later date and an
appropriate adjusting payment shall be made between the Parties promptly
following such recomputation.

6. Tax Benefits.

6.1 General. Except as set forth below, Unimin shall be entitled to any refund
or portion thereof (and any interest thereon received from the applicable Tax
Authority) of Income Taxes and Other Taxes for which Unimin is liable hereunder,
HPQ Co shall be entitled to any refund or portion thereof (and any interest
thereon received from the applicable Tax Authority) of Income Taxes and Other
Taxes for which HPQ Co is liable hereunder and a Company receiving a refund
(including by way of credit or offset) to which another Company is entitled (in
whole or in part) hereunder shall pay over such refund or portion thereof (net
of charges imposed on the Company receiving the refund) to such other Company
within 30 days after such refund is received (together with interest computed at
the Prime Rate based on the number of days from the date the refund was received
to the date the refund was paid over).

6.2 Reimbursements. If a member of the HPQ Co Group actually realizes in cash
any Tax Benefit as a result of an adjustment pursuant to a Final Determination
to any Taxes for which a member of the Unimin Group is liable hereunder (or to
any Tax Attribute of a member of the Unimin Group) and such Tax Benefit would
not have arisen but for such adjustment (determined on a “with and without”
basis (treating any such Tax Benefit as the last item claimed for the taxable
year, including after the utilization of any available net operating loss
carryforwards)), or if a member of the Unimin Group actually realizes in cash
any Tax Benefit as a result of an adjustment pursuant to a Final Determination
to any Taxes for which a member of the HPQ Co Group is liable hereunder (or to
any Tax Attribute of a member of the HPQ Co Group) and such Tax Benefit would
not have arisen but for such adjustment (determined on a “with and without”
basis (treating any such Tax Benefit as the last item claimed for the taxable
year, including after the utilization of any available net operating loss
carryforwards)), HPQ Co or Unimin, as the case may be, shall make a payment to
either Unimin or HPQ Co, as appropriate, within 30 days following such actual
realization of the Tax Benefit, in an amount equal to such Tax Benefit actually
realized in cash (including any Tax Benefit actually realized as a result of the
payment) plus interest on such amount computed at the Prime Rate based on the
number of days from the date of such actual realization of the Tax Benefit to
the date of payment of such amount under this Section 6.2. For the avoidance of
doubt, a Tax Benefit is actually realized when the amount of Tax payable is
reduced below the amount that would otherwise be payable without the Tax
Benefit.

6.3 Cooperation. If as a result of (x) an assessment by a Tax Authority, (y) an
amended Return or (z) otherwise, there is an increase in Taxes for which one
Group is liable hereunder because of additional income, reduction in a Tax
Attribute or otherwise, then the other Group shall at the request of the first
Group file an amended Return or otherwise pursue any Tax Benefits claim
available to the other Group as a result of the Tax adjustment to the first
Group, provided that the first Group has furnished the other Group with (i) an
opinion of a Tax Advisor

 

20



--------------------------------------------------------------------------------

reasonably satisfactory to the other Group to the effect that it is at least
more likely than not that the other Group will prevail in obtaining Tax Benefits
or otherwise reducing the Taxes of the other Group because of the Tax adjustment
to the first Group, and (ii) an acknowledgement that the first Group will
reimburse the other Group for all reasonable out-of-pocket expenses incurred by
the other Group in connection with making such Tax Benefit claim.

7. Tax-Free Status.

7.1 Tax Opinion and Tax Materials.

(a) General. Each of Sibelco, HPQ Co and Unimin hereby represents and agrees for
itself and on behalf of its Affiliates that (i) it has reviewed the Tax
Materials and, subject to any qualifications therein, all information contained
in such Tax Materials that concerns or relates to such Company or any member of
its respective Group or other Affiliate will be true, correct and complete, from
the time presented or made through the Distribution Date and thereafter as
relevant, (ii) it is unaware of any fact or circumstance that is inconsistent
with the Tax Materials or the conclusions of the Tax Opinion, and (iii) no
member of its respective Group or other Affiliate has any plan or intention to
take any action or fail to take any action if such action or failure to act
would be inconsistent with the Tax Materials or would be a Restricted Action.

7.2 Restrictions on HPQ Co. The following actions listed in Sections 7.2(a),
(b), and (c) shall constitute Restricted Actions in respect of HPQ Co.

(a) General. HPQ Co taking, failing to take, or permitting any HPQ Co Affiliate
to take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any information, statement,
representation, undertaking or covenant in the Tax Materials or in the Tax
Opinion.

(b) ATB. HPQ Co failing to continue to be engaged in the HPQ Co Active Trade or
Business for purposes of Section 355(b)(2) of the Code, taking into account
Section 355(b)(3) of the Code at any time from the date hereof until the first
day after the two-year anniversary of the Distribution Date.

(c) Additional Restricted Actions. Any of the following actions by HPQ from the
date hereof until the first day after the two-year anniversary of the
Distribution Date: (i) entry into any Proposed Acquisition Transaction or, to
the extent HPQ Co has the right to prohibit any Proposed Acquisition Transaction
involving HPQ Co, permitting any Proposed Acquisition Transaction to occur or
otherwise providing its approval or board of directors’ recommendation to a
Proposed Acquisition Transaction involving HPQ Co, (ii) merging or consolidating
with any other Person or liquidating or partially liquidating, (iii) in a single
transaction or series of transactions selling or transferring (other than sales
or transfers of inventory in the ordinary course of business) all or
substantially all of the assets that were transferred to HPQ Co pursuant to the
Contribution or selling or transfer 30% or more of the gross assets of the HPQ
Co Active Trade or Business or 30% or more of the consolidated gross assets of
the HPQ Co Group (such percentages to be measured based on fair market value as
of the Distribution Date), (iv) redeeming or otherwise repurchasing (directly or
through a HPQ Co Affiliate) any HPQ Co Capital Stock, except to the extent such
repurchases satisfy Section 4.05(1)(b) of Revenue

 

21



--------------------------------------------------------------------------------

Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by Revenue Procedure 2003-48), (v) amending its certificate of incorporation (or
other organizational documents), or taking any other action, whether through a
stockholder vote or otherwise, affecting the voting rights of HPQ Co Capital
Stock (including through the conversion of one class of HPQ Co Capital Stock
into another class of HPQ Co Capital Stock) or (vi) taking any other action or
actions which in the aggregate (and taking into account any other transactions
described in this subparagraph (c)) otherwise results in one or more Persons
(whether or not acting in concert) acquiring directly or indirectly stock
representing a Fifty-Percent or Greater Interest in HPQ Co.

7.3 Restrictions on Unimin. The following actions listed in Sections 7.3(a), (b)
and (c) shall constitute Restricted Actions in respect of Unimin.

(a) General. Unimin taking, failing to take, or permitting any Unimin Affiliate
to take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any information, statement,
representation, undertaking or covenant in the Tax Materials or in the Tax
Opinion.

(b) ATB. Unimin failing to continue to be engaged in the Unimin Active Trade or
Business for purposes of Section 355(b)(2) of the Code, taking into account
Section 355(b)(3) of the Code at any time from the date hereof until the first
day after the two-year anniversary of the Distribution Date.

(c) Additional Restricted Actions. Any of the following actions by Unimin from
the date hereof until the first day after the two-year anniversary of the
Distribution Date: (i) entering into any Proposed Acquisition Transaction or, to
the extent Unimin has the right to prohibit any Proposed Acquisition Transaction
involving Unimin, permitting any Proposed Acquisition Transaction to occur or
otherwise provide its approval or board of directors’ recommendation to a
Proposed Acquisition Transaction involving Unimin, (ii) merging or consolidating
with any other Person or liquidating or partially liquidating, (iii) in a single
transaction or series of transactions selling or transferring (other than sales
or transfers of inventory in the ordinary course of business) 30% or more of the
gross assets of the Unimin Active Trade or Business or 30% or more of the
consolidated gross assets of the Unimin Group (such percentages to be measured
based on fair market value as of the Distribution Date), (iv) redeeming or
otherwise repurchasing (directly or through a Unimin Affiliate) any Unimin
Capital Stock, except to the extent such repurchases satisfy Section 4.05(1)(b)
of Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (v) amending its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the voting rights of
Unimin Capital Stock (including through the conversion of one class of Unimin
Capital Stock into another class of Unimin Capital Stock) or (vi) taking any
other action or actions which in the aggregate (and taking into account any
other transactions described in this subparagraph (c)) otherwise results in one
or more Persons (whether or not acting in concert) acquiring directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Unimin.
Provided, however, that (x) no transaction occurring or contemplated by the
Merger Agreement shall be considered a Restricted Action and (y) the issuance of
Unimin shares pursuant to Merger Agreement shall be taken into account in
determining whether any other acquisition of Unimin shares prior to the first
day after the two-year anniversary of the Distribution Date results in
acquisition of stock representing a Fifty-Percent of Greater Interest in Unimin.

 

22



--------------------------------------------------------------------------------

7.4 Liability for Tax-Related Losses.

(a) Unimin. Unless Section 7.4(c) is applicable, Unimin shall be responsible
for, and shall indemnify and hold harmless Sibelco, HPQ Co, Affiliates of HPQ
Co, and each of their respective officers, directors and employees from and
against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (i) the
acquisition of all or a portion of Unimin’s Capital Stock and/or it assets
(and/or any of its Affiliate’s stock or assets) by any Person, (ii) any
negotiations, understandings, agreements or arrangements by or on behalf of
Unimin with respect to transactions or events (including stock issuances or
option grants) or a series of transactions or events that cause the Distribution
to be treated as part of a plan pursuant to which one or more Persons acquire
directly or indirectly stock of Unimin representing a Fifty-Percent or Greater
Interest therein, (iii) any action or failure to act by Unimin after the
Distribution (including any amendment to Unimin’s certificate of incorporation)
affecting the voting rights of Unimin stock, or (iv) any act or failure to act
by Unimin or any Unimin Affiliate which constitutes a Restricted Action
(collectively, a Unimin Listed Action); provided, however, that, Unimin shall
not be liable under this Section 7.4(a) for any Tax-Related Losses that are
attributable to or result from any Unimin Listed Action that is an Unapproved
Unimin Action.

(b) HPQ Co. HPQ Co shall be responsible for, and shall indemnify and hold
harmless Sibelco, Unimin, Affiliates of Unimin, and each of their respective
officers, directors and employees from and against, one hundred percent (100%)
of any Tax-Related Losses that are attributable to or result from any one or
more of the following: (i) the acquisition of all or a portion of HPQ Co’s
Capital Stock and/or it assets (and/or any of its Affiliate’s stock or assets)
by any Person, (ii) any negotiations, understandings, agreements or arrangements
by or on behalf of HPQ Co with respect to transactions or events (including
stock issuances or option grants) or a series of transactions or events that
cause the Distribution to be treated as part of a plan pursuant to which one or
more Persons acquire directly or indirectly stock of HPQ Co representing a
Fifty-Percent or Greater Interest therein, (iii) any action or failure to act by
HPQ Co after the Distribution (including any amendment to HPQ Co’s certificate
of incorporation) affecting the voting rights of HPQ Co stock, (iv) any act or
failure to act by HPQ Co or any HPQ Co Affiliate which constitutes a Restricted
Action, or (v) any breach by HPQ Co of its agreement and representation set
forth in Section 7.1(a).

(c) Sibelco. Sibelco shall be responsible for, and shall indemnify and hold
harmless HPQ Co, Unimin, and their Affiliates and each of their respective
officers, directors and employees from and against, one hundred percent (100%)
of any Tax-Related Losses that arise: (i) solely as a direct result of any
Proposed Acquisition Transaction that was caused by Sibelco’s disposition of or
entering into another transaction with respect to Unimin Capital Stock or HPQ Co
Capital Stock, without the written consent of Unimin that is not an Unapproved
Unimin Action, until the first day after the two-year anniversary of the
Distribution Date or (ii) from any act or failure to act by Unimin or any Unimin
Affiliate which constitutes a Unimin Listed Action which is an Unapproved Unimin
Action. In addition to the foregoing in this Section 7.4(c), Sibelco shall be
liable for, and shall indemnify and hold harmless Unimin and its Affiliates and

 

23



--------------------------------------------------------------------------------

each of their respective officers, directors and employees from and against, any
Tax-Related Losses to the extent any Tax-Related Losses are not subject to
Section 7.4(a) or (b) (provided that, for the avoidance of doubt, in no event
will this sentence of Section 7.4(c) in any way limit the Sibelco Guaranty under
Section 17).

(d) FIRPTA Taxes. Notwithstanding anything to the contrary herein, Sibelco shall
be responsible for, and shall indemnify and hold harmless Unimin and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any FIRPTA Tax incurred on the
Spin-Off.

(e) Payments. Payments of amounts for Tax-Related Losses allocated under this
Section 7.4 shall be paid by HPQ Co, Sibelco, or Unimin, as applicable, to the
Party which paid the Tax-Related Loss to a Tax Authority, with such indemnity
being payable within two (2) Business Days after such payment, and shall be
treated in the manner set forth in Section 13.

7.5 Cash Redemption. Sibelco shall be responsible for, and shall indemnify and
hold harmless Unimin and its Affiliates and each of their respective officers,
directors and employees from and against, any U.S. withholding taxes (including
any FIRPTA Taxes) imposed in respect of, or as a result of, the Cash Redemption,
any Alternative Cash Redemption, or a combination thereof, with such indemnity
being payable within two Business Days after such payment.

8. Assistance and Cooperation.

8.1 Assistance and Cooperation. The Companies shall cooperate (and cause their
respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies and their Affiliates including (i) preparation
and filing of Tax Returns, (ii) determining the liability for and amount of any
Taxes due (including estimated Taxes) or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceeding in relating to Taxes assessed or proposed to be assessed.

8.2 Tax Return Information.

(a) General. Each Company shall provide to the other Company information and
documents relating to its Group required by the other Company to prepare Tax
Returns, including information concerning any Tax Attributes that were allocated
pursuant to this Agreement. Any information or documents that the Responsible
Company requires in order to prepare such Tax Returns shall be provided in such
form as the Responsible Company reasonably requests and in sufficient time for
the Responsible Company to file such Tax Returns on a timely basis.

(b) Rulings and Supplemental Tax Opinions. If Sibelco, HPQ Co or Unimin requests
the assistance of any other Party in obtaining a Ruling or Supplemental Tax
Opinion, reasonable assistance (including delivery of customary or reasonable
representations through an officer’s certificate not to be inconsistent with the
Tax Materials) will be rendered as expeditiously as possible. The requesting
Party shall bear all reasonable out-of-pocket costs and expenses incurred by the
other Party in connection with obtaining such a Ruling or Supplemental Tax
Opinion, with payment due within ten Business Days after receiving an invoice
therefor.

 

24



--------------------------------------------------------------------------------

8.3 Confidentiality. Any information or documents provided under this Section 8
shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes. No Party shall be required to provide any other Person with
any information and documentation requested under this Section 8 if the
provision of such information or documentation would result in a waiver of
attorney-client privilege or other applicable privilege or protection or would
violate any Law.

9. Tax Records. Unimin shall preserve and keep all Tax Records exclusively
relating to the assets and activities of its Group for Pre-Distribution Periods,
and Unimin shall preserve and keep all other Tax Records relating to Taxes of
the Groups for Pre-Distribution Periods until the later of (i) the expiration of
any applicable statutes of limitations, or (ii) seven years after the
Distribution Date. After such later date occurs, Unimin may dispose of such Tax
Records upon 90 days’ prior written notice to HPQ Co. HPQ Co shall have the
opportunity, at its cost and expense, to copy or remove, within such 90-day
period, all or part of such Tax Records.

10. Tax Contests.

10.1 Notice. Within ten days after a Company becomes aware of the commencement
of a Tax Contest that may give rise to Taxes for which the another Company is
responsible pursuant to this Agreement, such Company shall notify the other
Company or Companies of such Tax Contest. Such notice shall provide that the
notifying Company may seek indemnification from the other Company or Companies
under this Agreement and shall attach copies of the pertinent portion of any
written communication from a Tax Authority and contain factual information (to
the extent known) describing any asserted Tax liability in reasonable detail and
shall be accompanied by copies of any notice and other documents received from
any Tax Authority in respect of any such matters. A failure of a Company to
comply with this Section 10.1 shall not relieve the indemnifying party of its
indemnification obligation under this Agreement, except to the extent such
failure materially prejudices the ability of the indemnifying party to contest
the liability for the relevant Tax or increases the amount of such liability.

10.2 Control of Tax Contests.

(a) Separate Company Taxes. In the case of any Tax Contest with respect to any
Separate Return for Income Taxes, the Filing Party shall have exclusive control
over the Tax Contest, including exclusive authority with respect to any
settlement of such Tax liability, subject to Sections 10.2(e), (f), (g), (h) and
(i).

(b) Unimin Group Return. In the case of any Tax Contest with respect to any
Unimin Group Return, Unimin shall have exclusive control over the Tax Contest,
including exclusive authority with respect to any settlement of such Tax
liability, subject to Sections 10.2(e), (f), (g), (h) and (i).

 

25



--------------------------------------------------------------------------------

(c) HPQ Co Group Return. In the case of any Tax Contest with respect to any HPQ
Co Group Return, HPQ Co shall have exclusive control over the Tax Contest,
including exclusive authority with respect to any settlement of such Tax
liability, subject to Sections 10.2(e), (f), (g), (h) and (i).

(d) Other Taxes. In the case of any Tax Contest with respect to any Other Taxes
(i) Unimin shall control the defense or prosecution of the portion of the Tax
Contest directly and exclusively related to any Unimin Adjustment, including
settlement of any such Unimin Adjustment and (ii) HPQ Co shall control the
defense or prosecution of the portion of the Tax Contest directly and
exclusively related to any HPQ Co Adjustment, including settlement of any such
HPQ Co Adjustment, and (iii) Unimin and HPQ Co shall jointly control the defense
or prosecution of adjustments for which Unimin, HPQ Co or any of their
Affiliates could each be liable and any and all administrative matters not
directly and exclusively related to any Unimin Adjustment or HPQ Co Adjustment.

(e) Tax-Related Losses. Either Sibelco, HPQ Co or Unimin shall have exclusive
control over the Tax Contest involving any Tax Adjustment proposed, asserted or
assessed pursuant to any Tax Contest relating to or involving any Tax-Related
Losses to the extent such Party is allocated such Tax under Section 7.4,
including exclusive authority with respect to any settlement of such Tax
liability, subject to Sections 10.2(f), (g), (h) and (i).

(f) Settlement Rights. For Tax Contests other than those that are jointly
controlled by the Parties pursuant to Section 10.2(d), unless waived by the
Non-Controlling Party in writing, in connection with any potential adjustment in
a Tax Contest as a result of which adjustment the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment (or
any payment under Section 6) to the Controlling Party under this Agreement:
(i) the Controlling Party shall keep the Non-Controlling Party informed in a
timely manner of all actions taken or proposed to be taken by the Controlling
Party with respect to such potential adjustment in such Tax Contest; (ii) the
Controlling Party shall provide the Non-Controlling Party copies of any written
materials relating to such potential adjustment in such Tax Contest received
from any Tax Authority; (iii) the Controlling Party shall timely provide the
Non-Controlling Party with copies of any correspondence or filings submitted to
any Tax Authority or judicial authority in connection with such potential
adjustment in such Tax Contest; (iv) the Controlling Party shall consult with
the Non-Controlling Party and offer the Non-Controlling Party a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such potential adjustment in such Tax Contest;
(v) the Controlling Party shall defend such Tax Contest diligently and in good
faith; and (vi) the Controlling Party shall not settle or compromise such Tax
Contest without the prior written consent of the Non-Controlling Party (not to
be unreasonably withheld, conditioned or delayed). The failure of the
Controlling Party to take any action specified in the preceding sentence with
respect to the Non-Controlling Party shall not relieve the Non-Controlling Party
of any liability and/or obligation which it may have to the Controlling Party
under this Agreement except to the extent that the Non-Controlling Party was
materially prejudiced by such failure. In the case of any Tax Contest described
in Section 10.2(a), (b), (c), or (d), “Controlling Party” means the Company
entitled to control the Tax Contest under such Section and “Non-Controlling
Party” means the other Company or Companies.

 

26



--------------------------------------------------------------------------------

(g) Tax Contest Participation. Unless waived by the Non-Controlling Party in
writing, the Controlling Party shall provide the Non-Controlling Party with
written notice reasonably in advance of, and the Non-Controlling Party shall
have the right to attend, any formally scheduled meetings with Tax Authorities
or hearings or proceedings before any judicial authorities in connection with
any potential adjustment in a Tax Contest pursuant to which the Non-Controlling
Party may reasonably be expected to become liable to make any indemnification
payment (or any payment under Section 6) to the Controlling Party under this
Agreement. The failure of the Controlling Party to provide any notice specified
in this Section 10.2(g) to the Non-Controlling Party shall not relieve the
Non-Controlling Party of any liability and/or obligation which it may have to
the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was materially prejudiced by such failure.

(h) Power of Attorney. HPQ Co shall execute and deliver (or cause any member of
the HPQ Co Group to deliver), Unimin shall execute and deliver (or cause any
member of the Unimin Group to deliver), and Sibelco shall execute and deliver
any power of attorney or other similar document reasonably requested by the any
other Party that is the Controlling Party in connection with any Tax Contest
described in this Section 10.

(i) Cooperation. The Parties will cooperate and act in good faith with each
other in the conduct of Tax Contests as reasonably requested by either of them,
including (i) the retention and provision on a timely basis of books, records,
documentation or other information relating to such Tax Contest, (ii) the filing
or execution of any document that may be necessary or reasonably helpful in
connection with the Tax Contest, (iii) the use of commercially reasonable
efforts to obtain any documentation from a governmental authority or a third
party that may be necessary or helpful in connection with the Tax Contest and
(iv) the making of its employees and facilities reasonably available on a
mutually convenient basis to facilitate such cooperation.

11. Effective Date. This Agreement shall be effective as of the Distribution
Date.

12. Survival. This Agreement shall remain in force and be binding so long as the
applicable period for assessments or collections of Tax or the right to claim or
use any Tax Benefit (including extensions) remains unexpired for any Taxes or
Tax Benefits contemplated by, or indemnified against in, this Agreement plus two
years; provided that to the extent a claim for indemnification is made prior to
the expiration of this Agreement, this Agreement shall survive until such claim
is finally resolved.

13. Treatment of Payments.

13.1 General. In the absence of any change in Tax treatment under the Code or
other applicable Tax Law, any indemnity payment between HPQ Co and Unimin made
under this Agreement, including pursuant to Section 2, 4.3, 5 or 7.4, and any
Tax Benefit payment made under this Agreement, including pursuant to Section 6,
shall be treated, for all Tax purposes, as made immediately before the
Distribution as a distribution (or, as context requires, an assumption of a
liability under the Business Contribution Agreement or otherwise) by HPQ Co to
(or from) Unimin or as a contribution by Unimin to HPQ Co, as appropriate. To
the extent one Company makes a payment of interest to another Company relating
to a payment of Tax under this Agreement, the interest payment shall be treated
as interest expense to the payor and as interest income by the recipient and the
amount of such payment shall not be adjusted to take into account any associated
Tax Benefit to the payor or increase in Tax to the recipient.

 

27



--------------------------------------------------------------------------------

13.2 After-Tax Basis. All indemnity payments under this Agreement, including
pursuant to Section 2, 4.3, 5 or 7.4, shall be (i) increased to take account of
any net Tax cost actually incurred by the indemnified party arising from the
receipt or accrual of indemnity payments (grossed up for such increase) and
(ii) reduced to take account of any net Tax Benefit actually realized by the
indemnified party arising from the incurrence or payment of any amount or other
loss indemnified against. In computing the amount of any such Tax cost or Tax
Benefit, the indemnified party shall be deemed to recognize all other items of
income, gain, loss deduction or credit, including the utilization of any
available net operating loss carryforwards, before recognizing any item arising
from the receipt of any indemnity payment hereunder or the incurrence or payment
of any amount or other loss indemnified against hereunder. For purposes of this
Section 13.2, an indemnified party shall be deemed to have “actually incurred”
or “actually realized” a net Tax cost or a net Tax Benefit to the extent that,
and at such time as, the amount of Taxes payable (including Taxes payable on an
estimated basis) by such indemnified party is increased above or reduced below,
as the case may be, the amount of Taxes that such indemnified party would be
required to pay but for the receipt or accrual of the indemnity payment or the
incurrence or payment of such amount indemnified against as the case may be. The
Companies shall make any adjusting payment between each other as is required
under this Section 13.2 within ten (10) days of the date an indemnified party is
deemed to have actually realized or actually incurred each net Tax Benefit or
net Tax cost. The amount of any increase or reduction hereunder shall be
adjusted to reflect any Final Determination with respect to the indemnified
party’s liability for Taxes and any payments necessary to reflect such
adjustment shall be made within ten (10) days of such determination.

14. Disagreements.

14.1 General Procedures. The Companies will use commercially reasonable efforts
to resolve in an amicable manner all disagreements and misunderstandings
connected with their respective rights and obligations under this Agreement
(including those, if any, relating to the interpretation, implementation or
compliance with the provisions of this Agreement). In furtherance thereof, in
the event of any dispute or disagreement with respect to this Agreement (a “Tax
Matters Dispute”) between Sibelco, any member of the Unimin Group and any member
of the HPQ Co Group, the Tax departments of the Companies (and their advisers if
requested) shall negotiate in good faith to resolve the Tax Matters Dispute. In
the event that such good faith negotiations do not resolve the Tax Matters
Dispute, any one of the Parties that is party to the dispute may by delivering a
request in writing to the other(s), subject the Tax Matters Dispute to the
procedures set forth in Section 14.2.

14.2 Tax Advisor Resolution. In the case of any Tax Matters Dispute governed by
this Section 14.2, the disputing Parties shall appoint a Tax Advisor to resolve
such dispute. In this regard, the Tax Advisor shall make determinations with
respect to the disputed items based solely on representations and factual
submissions made by the Parties to the Tax Matters Dispute and their respective
representatives, and shall not conduct an independent review, and shall function
only as an expert and not as an arbitrator and shall be required to make a
determination in favor of one Party only. The Parties shall require the Tax
Advisor to resolve any Tax Matters Dispute submitted no later than thirty
Business Days after submission of such dispute to the Tax Advisor, but (unless
otherwise mutually agreed by the Parties) in no event later than the due date
for the payment of Taxes or the filing of the applicable Tax Return, if
applicable, and agree that

 

28



--------------------------------------------------------------------------------

all decisions by the Tax Advisor with respect thereto shall be final and
conclusive and binding on the Parties. The Tax Advisor shall resolve any and all
Tax Matters Disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with Past
Practices, except as otherwise required by applicable Tax Law. The Parties shall
require the Tax Advisor to render all determinations in writing and to set
forth, in reasonable detail, the basis for such determination. The fees and
expenses of the Tax Advisor shall be borne equally by the prevailing Party or
Parties, on the one hand, and the non-prevailing Party or Parties, on the other.

15. Late Payments. Except as otherwise provided in this Agreement, any amount
owed by one Company to another Company under this Agreement that is not paid
when due shall bear interest from the due date until paid at the Prime Rate plus
two percent, compounded semiannually.

16. Expenses. Except as otherwise provided in this Agreement, each Company and
its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

17. Sibelco Guaranty. Sibelco hereby irrevocably and unconditionally guarantees
to Unimin and its Affiliates the due and punctual payment in full of all the
payment obligations of HPQ Co and its Affiliates under this Agreement (including
under Sections 2, 5, 6, and 7.4(b)) (the “HPQ Co Tax Obligations”). If, for any
reason whatsoever, HPQ Co and its Affiliates fail to or are unable to duly,
punctually, and fully pay the HPQ Co Tax Obligations, Sibelco will forthwith pay
(or cause to be paid) the HPQ Co Tax Obligations. Sibelco agrees that the
Sibelco Guaranty is irrevocable, absolute, independent, and unconditional and
the Sibelco Guaranty will not be affected by any circumstances that constitute a
legal or equitable discharge of a guarantor or surety, other than the payment in
full of the HPQ Co Tax Obligations. Without limiting the generality of the
foregoing, Sibelco agrees that the Sibelco Guaranty is (i) a guaranty of payment
when due and not of collectability or performance, and (ii) independent of the
obligations of HPQ Co and its Affiliates under this Agreement and a separate
action may be brought against and prosecuted against Sibelco if, but only if,
HPQ Co and its Affiliates fail to or are unable to duly, punctually, and fully
pay the HPQ Co Tax Obligations, whether or not any action is or may be brought
against HPQ Co and its Affiliates.

18. General Provisions.

18.1 Notices. All notices, consents, waivers, and other communications required
or permitted under this Agreement must be in writing (including by facsimile)
and will be deemed to have been duly given when: (a) delivered by hand to the
Party to be notified; (b) sent by facsimile if sent during the normal business
hours of the Party to be notified, and if not, then on the next Business Day; or
(c) received by the Party to be notified, if sent by an internationally
recognized overnight delivery service, specifying the soonest possible time and
date of delivery, in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses, and facsimile numbers as a
Party may designate by notice to the other parties from time to time). All such
notices and other communications shall be sent:

 

29



--------------------------------------------------------------------------------

if to Unimin:

Unimin Corporation

258 Elm Street,

New Canaan, CT 06840

United States of America

Attention: General Counsel

Facsimile: +1 (203) 966-1977

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

Attention: Omar Pringle, Esq.

Email: omar.pringle@freshfields.com

Facsimile: +1 (212) 277 4001;

if to HPQ Co:

Sibelco North America, Inc.

c/o SCR-Sibelco NV

Plantin en Moretuslei 1a, 2018 Antwerp

Belgium

Attention: Laurence Boens, Group Legal Counsel

Email: laurence.boens@sibelco.com

Facsimile: +32 3 223 67 00;

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

Attention: Omar Pringle, Esq.

Email: omar.pringle@freshfields.com

Facsimile: +1 (212) 277 4001;

 

30



--------------------------------------------------------------------------------

if to Sibelco:

SCR-Sibelco NV

Plantin en Moretuslei 1a, 2018 Antwerp

Belgium

Attention: Laurence Boens, Group Legal Counsel

Facsimile: +32 3 223 67 00

with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Attention: Peter D. Lyons, Esq.

Email: peter.lyons@freshfields.com

Attention: Omar Pringle, Esq.

Email: omar.pringle@freshfields.com

Facsimile: +1 (212) 277 4001;

18.2 Amendment and Waivers. This Agreement may not be amended or modified except
by an instrument in writing, consented to in writing by each of the Parties.
Each Party may (a) extend the time for performance of any of the obligations or
other acts of the other Party, (b) waive any inaccuracies in the representations
and warranties of the other Party contained in this Agreement or (c) waive
compliance with any of the covenants or conditions for the benefit of such Party
contained in this Agreement, provided that (i) any such extension or waiver by a
Party will be valid only if set forth in a written document signed on behalf of
the Party against whom such extension or waiver is to be effective; (ii) no
extension or waiver will apply to any time for performance, inaccuracy in any
representation or warranty or noncompliance with any covenant or condition, as
the case may be, other than that which is specified in the written extension or
waiver and (iii) no failure or delay by a Party in exercising any right or
remedy under this Agreement or any of the documents delivered pursuant to this
Agreement, and no course of dealing between the Parties, operates as a waiver of
such right or remedy, and no single or partial exercise of any such right or
remedy precludes any other or further exercise of such right or remedy or the
exercise of any other right or remedy.

18.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to either Company. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Companies shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Companies as closely as possible in an acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.

18.4 No Duplication of Payment. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall require a Company to make any
payment attributable to any indemnification for Taxes or payment of Taxes
hereunder, or to any Tax Benefit, for which payment has previously been
compensated by such Company or another Company hereunder.

 

31



--------------------------------------------------------------------------------

18.5 Counterparts. This Agreement may be executed and delivered (including by
facsimile or portable document format (PDF) transmission) in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument.

18.6 Governing Law. Each Party irrevocably submits to the exclusive personal
jurisdiction of the New York Courts for the purposes of any suit, action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby or thereby. Each Party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York located in the borough of Manhattan or, if such Proceeding may not
be brought in such court for jurisdictional reasons, in the Supreme Court of the
State of New York, New York County. Each Party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth in Section 18.1, shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 18.6. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any Proceeding arising out of this Agreement or the transactions
contemplated hereby and thereby in the New York Courts, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Proceeding brought in any New York Court has
been brought in an inconvenient forum.

18.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any Party without the prior written consent of
the other Parties, such consent not to be unreasonably withheld, conditioned or
delayed. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns. Notwithstanding the foregoing, any Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) the sale of all or
substantially all of such Party’s assets; provided, however, that such
assignment shall be effective only if, and as of the time when, the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section 18.7 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement

18.8 Subsidiaries. If, at any time, Unimin or HPQ Co acquires or creates one or
more subsidiaries that are includable in the Unimin Group or the HPQ Co Group,
as applicable, they shall be subject to this Agreement and all references to the
Unimin Group or the HPQ Co Group herein shall thereafter include a reference to
such subsidiaries. Unimin and HPQ Co shall each cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Affiliate or subsidiary (direct or
indirect) of such Company.

 

32



--------------------------------------------------------------------------------

18.9 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of the Parties and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

18.10 Currency. Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein means United States
dollars, and all payments hereunder shall be made in United States dollars
unless otherwise mutually agreed upon by the Parties.

18.11 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY: (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 18.11.

18.12 Limitation of Liability. IN NO EVENT SHALL SIBELCO, ANY MEMBER OF THE
UNIMIN GROUP OR THE HPQ CO GROUP BE LIABLE TO SIBELCO, ANY MEMBER OF THE HPQ CO
GROUP OR THE UNIMIN GROUP, RESPECTIVELY, FOR ANY SPECIAL, CONSEQUENTIAL,
INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

18.13 Public Announcements. Each Party agrees that no public release or
announcement concerning this Agreement or the other transactions contemplated
hereby shall be issued by any Party without the prior written consent of the
other Parties (which consent shall not be unreasonably withheld, conditioned or
delayed), except as such release or announcement may be required by Applicable
Law or by the rules and regulations of any stock exchange upon which the
securities of a Party are listed, in which case the Party required to make the
release or announcement shall, to the extent practicable, allow the other
Parties reasonable time to comment on such release or announcement in advance of
such issuance.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized on the date first set forth above:

 

UNIMIN CORPORATION, a Delaware corporation

By:  

/s/ Campbell Jones

Name:   Campbell Jones Title:   President and Chief Executive Officer

Signature Page to Tax Matters Agreement



--------------------------------------------------------------------------------

Sibelco North America, Inc., a Delaware corporation

By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Chief Executive Officer

Signature Page to Tax Matters Agreement



--------------------------------------------------------------------------------

SCR-SIBELCO NV, a Belgian public company

By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   Member of Executive Committee SCR-SIBELCO NV, a
Belgian public company

By:  

/s/ Laurence Boens

Name:   Laurence Boens Title:   Member of Executive Committee

Signature Page to Tax Matters Agreement